Citation Nr: 1754329	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  07-33 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for a lumbar spine disorder. 

6.  Entitlement to service connection for a bilateral elbow disorder.

7.  Entitlement to service connection for diabetes mellitus (DM), to include as secondary to medications taken for service-connected disabilities.

ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991, including service in Saudi Arabia. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran originally appealed denials of service connection for irritable bowel syndrome, a respiratory disorder, chronic fatigue syndrome, bilateral shoulder conditions, and bilateral wrist conditions.  In an August 2012 rating decision, the RO granted entitlement to service connection for irritable bowel syndrome and bronchial asthma.  In a January 2017 rating decision, the RO granted entitlement to service connection for bilateral shoulder and wrist disabilities.  As these decisions represent full grants of those claims, they are no longer before the Board.  Additionally, the Board's December 2014 decision denied service connection for chronic fatigue syndrome.  

Although the Veteran initially filed a claim for service connection for PTSD, the Board has considered whether this claim should be broadened to include other psychiatric disorders, as he has been given diagnoses of depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the veteran cannot be held to a medical level of understanding of differences between psychiatric disorders, so that his claim for one also must be considered a claim for any other psychiatric disability whose presence is supported by the record).

In December 2014, the Board remanded the present claims on appeal for further development, including additional VA examinations.  Subsequently, a January 2017 supplemental statement of the case continued the denial of the claims.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

The issues of entitlement to service connection for PTSD, erectile dysfunction, a low back condition, bilateral elbow disorders, and DM are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hip and knee conditions are not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disorder are not met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).

2.  The criteria for service connection for a bilateral knee disorder are not met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSIONS 

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's service treatment and personnel records.  Post-service VA and private treatment records have also been obtained, as well as Social Security Administration records.  Lay statements of the Veteran and his fellow soldiers are also associated with the record.  

The Board also finds there has been substantial compliance with the December 2014 remand directives in regard to the claims decided herein.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (where the condition is simple, for example, a broken leg, but not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Bilateral hip and knee conditions

The Veteran contends that service connection is warranted for bilateral hip and knee conditions.

As an initial matter, the Board notes that the Veteran has current diagnoses of osteoarthritis in the bilateral hips and knees, as confirmed in the January 2016 VA examination reports.

The Veteran's hips and knees were found to be clinically normal following examination upon separation from the service in 1991; only his upper extremities were marked as abnormal.  The Veteran reported arthritis on his medical history form accompanying the separation physical; however, the notes clarify that he reported pain in his hands.  He denied knee, leg, and joint issues.  During the claims process, the Veteran has alleged that his hip and knees issues are related to environmental exposures during his Gulf War service.  His personnel records confirm his service in Saudi Arabia.  The Board finds that the in-service incident element has been met.

Thus, the inquiry turns to whether a nexus exists between the currently diagnosed hip and knee conditions and the Veteran's service.  

In this regard, the Board finds that the Veteran is not competent as to the etiology of his bilateral hip and knee conditions.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to opine on the complex medical question of etiology of conditions such as arthritis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  The question of causation of a condition such as arthritis involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the condition has multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions regarding etiology.

Instead, the Board finds the objective medical evidence, including the January 2016 VA examination report, to be highly probative as to the issue of a nexus.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and the medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for the medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the January 2016 VA examiner reviewed the claims file and conducted a physical examination of the Veteran.  He noted diagnoses in 1995 (knees) and 2010 (hips) from the treatment records, as well as the Veteran's report of a gradual onset of bilateral hip and knee pain and stiffness over the past four to five years. Ultimately, he opined that it was less likely than not that the bilateral hip and knee conditions were incurred in or caused by service.  He found no evidence showing that the Veteran had bilateral hip or bilateral knee injury, condition, or complaints during his military service or within one year following separation from the military service.  Instead, the examiner stated that the Veteran's knee and hip conditions were likely due to the aging process.  Taking the available evidence into consideration, he found no nexus between the Veteran's service and the current hip and knee conditions. 

Notably, there is no medical evidence of record which provides a positive nexus opinion connecting the condition on appeal to the Veteran's service.  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

Accordingly, the most probative evidence of record does not reflect a nexus between the Veteran's service and his diagnosed knee and hip conditions.

The Board notes that the Veteran's bilateral knee and hip conditions cannot be service connected on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  The presumption for chronic diseases, including arthritis, deals with three options: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) a chronic diagnosis or characteristic manifestations of the disease within a year of separation; or 3) continuity of symptomatology.  Here, there was no diagnosis of knee or hip arthritis in service and the Veteran's separation examination found his lower extremities to be normal.  Additionally, the record does not contain a diagnosis of knee or hip arthritis or characteristic manifestations of the disease within a year of separation or evidence weighing in favor of continuity of symptomatology.  To the extent the Veteran has implied entitlement due to a chronic disease, such a contention would be inconsistent with the competent and probative evidence of record.  

Service connection may be also warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  

The Board acknowledges that the Veteran is competent to report the circumstances of his service in Southwest Asia service and medical history, to include the nature, onset, and continuity of his symptoms.  However, the identified known clinical diagnoses for joint pain, including arthritis of the hips and knees, weigh against a finding of undiagnosed illness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).   Furthermore, as noted in the Board's December 2014 decision, the April 2012 VA examiner noted that the Veteran's disability pattern included diagnoses of diseases with clear and specific etiologies and diagnoses.  He opined that the Veteran's back pain and joint arthralgia were related to a generalized degenerative disease (osteoarthritis), and the symptoms did not meet the criteria for a chronic fatigue syndrome diagnosis.  Accordingly, the Board finds that the weight of the evidence establishes that Veteran's hip and knee joint pain is attributable to known clinical diagnoses, and not to an undiagnosed illness or other chronic, qualifying disability.  Thus, service connection pursuant to 38 C.F.R. § 3.317 is precluded. 

Based upon the evidence of record, the Board concludes that entitlement to service connection for bilateral knee and hip conditions cannot be granted.  The competent, probative evidence does not reflect a nexus between the Veteran's service, to include his Gulf War service, and his currently diagnosed knee and hip conditions.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a bilateral hip disorder is denied.

Entitlement to service connection for a bilateral knee disorder is denied.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). 

Service connection for an acquired psychiatric condition

In the Board's December 2014 remand, the RO was instructed to provide the Veteran with a new VA examination in order to obtain a medical opinion on the etiology of any diagnosed psychiatric disorder.  While the previous VA examiner in April 2012 found that the Veteran did not meet the criteria for a PTSD diagnosis, he was found to have a depressive disorder.

The record reflects that the Veteran was afforded a series of VA examinations in January 2016.  However, a psychiatric examination was not included.  

Consequently, in order to comply with the directives of the prior Board remand, this claim must be remanded to afford the Veteran a VA examination and medical opinion on the etiology of all diagnosed psychiatric disorders.  Stegall, 11 Vet. App. at 270-71 (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand order).
Service connection for erectile dysfunction

The January 2016 VA examination report indicates that the Veteran's ED has a physcogenic origin.  Thus, the issue of entitlement to service connection for ED is inextricably intertwined with the claim for service connection for a psychiatric disorder.  The appropriate action is to defer consideration of the claim of entitlement to service connection for ED until a decision is reached on the psychiatric claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

To assist with the future adjudication of the issue, upon remand, an addendum opinion as to the etiology of the ED should be obtained.  While the January 2016 examiner found the origin of the veteran's ED to be psychogenic, clarification should be provided as to the specific psychiatric diagnosis causing the condition.  

Service connection for bilateral elbow conditions

The Veteran has diagnoses of right elbow tendonitis and fracture, as documented in the January 2016 VA examination report.  The examiner opined that these conditions were less likely than not related to service.  In support of his opinion, the examiner stated there was no further evidence of any elbow conditions in VMBS other than a 2007 x-ray.

The Board finds that the opinion provided by the VA examiner requires further clarification.  The examiner's opinion did not discuss the Veteran's post-service complaints of joint pain.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  Accordingly, remand is warranted in this case for the purpose of obtaining a clarifying addendum medical opinion.

Service connection for low back condition

The Veteran was provided a VA spine examination in April 2012 as part of his VA examination for CFS.  The examination did not include a nexus opinion but did provide diagnoses of lumbar mytosis and spasms and degenerative changes.  The examiner noted that the "disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  The statement did not specify which diagnosed disease the examiner was relating to the Veteran's service.  However, the Board notes that the examiner addressed his back pain and arthralgia in the following paragraph.

The Veteran underwent further VA examination in January 2016.  The examiner confirmed a diagnosis of lumbar spondylosis as seen in x-rays from 2007, but stated that there was no evidence in the claims file of any complaints or treatment related to the back during service.  He opined that the back condition was less likely than not incurred in or caused by the Veteran's service.  He did not address the findings of the April 2012 VA examination report. 

The Board finds that an addendum opinion as to the etiology of the lumbar spine condition is warranted, as the January 2016 examiner did not address the April 2012 statement regarding a possible nexus to the Veteran's service.  See Stegall, 11 Vet. App. at 270-71.

Service connection for diabetes mellitus

The issue of entitlement to service connection for DM is inextricably intertwined with the claims for service connection for the above issues, as the Veteran contends that his medications are the cause of his DM.  The appropriate action is to defer consideration of the claim until a decision is reached on the other service connection claims.  See Harris, 1 Vet. App. at 183.

To assist with the future adjudication of the issue, upon remand, an addendum opinion as to the etiology of the DM should be obtained.  

The Veteran was afforded a VA examination in January 2016 to address his contention that service connection is warranted for DM caused by his medications for service-connected disabilities.  The January 2016 VA examiner opined that it was less likely than not that the Veteran's DM was either directly related to service or secondary to any service-connected conditions.  He explained that DM has a separate etiology from conditions including irritable colon, paralysis of median nerve, and asthma.  In regard to the Veteran's contention that the medications for his service-connected conditions were the cause of the DM, the examiner stated that there was no evidence in medical literature that gabapentin and albuterol cause DM.

The Board finds that an addendum opinion is necessary to provide clarification on the Veteran's claim that his DM is due to his medications.  

The Board notes an August 2004 treatment note in the SSA records reflecting the doctor's annotation of "pre-DM."  Medications at the time included aspirin, atenolol, iodine, hydrochlorothiazide, and zometa. 

Thus, an addendum opinion is needed to clarify whether any medications for service-connected disabilities, beyond gabapentin and albuterol, caused or aggravated the Veteran's DM.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorders, to include PTSD and depression.  

The entire claims file, to include a copy of this REMAND, must be made available to the examiner.  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  Identify/diagnose all acquired psychiatric disorders that currently exist or have existed since the onset of the appeal.

b.  Address the Veteran's alleged stressors, considering both the DSM-IV and DSM-V diagnostic criteria, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that PTSD, if found, is due to or caused by an in-service stressor, to include providing medical treatment for prisoners of war?

c.  If a diagnosis of PTSD is not made, provide an explanation for the findings, to include reconciling the opinion with the VA treatment records reflecting diagnosis of and treatment for PTSD (see January 2006 VA treatment note).  

d.  For any diagnosed psychiatric disorder other than PTSD (including depressive disorder diagnosed on VA examination in April 2012), provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that the disorder began in service, was caused by service, or is otherwise related to the Veteran's service.

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Return the file to the January 2016 VA examiner, if available, to obtain an addendum opinion which addresses the Veteran's claim of entitlement to service connection for his erectile dysfunction as a result of a psychiatric disorder.  The claims file and a copy of this REMAND are to be made available to the examiner.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The entire claims file, to include a copy of this REMAND, must be made available to the examiner.  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that any erectile dysfunction was caused by, or results from an acquired psychiatric condition, to include the Veteran's previously diagnosed depression?

b. Is it at least as likely as not (50 percent or greater probability) that any erectile dysfunction has permanently progressed at an abnormally high rate (i.e., aggravated) due to or as the result of an acquired psychiatric condition, to include the Veteran's previously diagnosed depression?
The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Return the file to the January 2016 VA examiner, if available, to obtain an addendum opinion which addresses the Veteran's claim of entitlement to service connection for a bilateral elbow condition.  The claims file and a copy of this REMAND are to be made available to the examiner.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The entire claims file, to include a copy of this REMAND, must be made available to the examiner.  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed elbow condition was caused by or results from the Veteran's military service? The examiner should consider/discuss the Veteran's post-service complaints of joint pain.

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Return the file to the January 2016 VA examiner, if available, to obtain an addendum opinion which addresses the Veteran's claim of entitlement to service connection for a lumbar spine condition.  The claims file and a copy of this REMAND are to be made available to the examiner.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The entire claims file, to include a copy of this REMAND, must be made available to the examiner.  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine condition was caused by, or results from the Veteran's military service?  The examiner should discuss the Veteran's post-service complaints of joint pain.  The examiner should also discuss the April 2012 VA examination report which referenced the joints and stated that a "disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Return the file to the January 2016 VA examiner, if available, to obtain an addendum opinion which addresses the Veteran's claim of entitlement to service connection for diabetes mellitus.  The claims file and a copy of this REMAND are to be made available to the examiner.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The entire claims file, to include a copy of this REMAND, must be made available to the examiner.  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  The examiner should comment as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's diabetes mellitus is caused by or has permanently progressed at an abnormally high rate (i.e., aggravated) due to any medication other than gabapentin and albuterol taken for his service-connected conditions (i.e., see the August 2004 treatment record indicating "pre-DM." at which time the Veteran was noted to be taking--aspirin, atenolol, iodine, hydrochlorothiazide, and Zometa.)

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above, and any other development deemed necessary, re-adjudicate the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder, erectile dysfunction, elbow and back disorders, and diabetes mellitus based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


